—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Martin, J.), rendered May 19, 1998, convicting him of attempted murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant’s use of a boxcutter knife to slash the throat of one victim supports a finding that the defendant intended to kill the victim (see, People v Agron, 10 NY2d 130, 139; People v Schmidt, 168 NY 568). There was also sufficient evidence from which the jury could reasonably infer that the defendant was acting in concert with a codefendant when the latter slashed the throat of another victim (see, People v Rossey, 89 NY2d 970, 972; People v Allah, 71 NY2d 830; People v Whatley, 69 NY2d 784; People v Brathwaite, 63 NY2d 839). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive.
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Thompson, J. P., Joy, Krausman and Goldstein, JJ., concur.